Judgment reversed and a new trial ordered, with costs to the appellant to abide the event, unless plaintiffs stipulate to reduce the judgment as entered in favor of the plaintiff Alice Bollinger to the sum of $1,000, and in favor of the plaintiff Frederick Bollinger to the sum of $250; in which event the judgment as so modified is affirmed, without costs. No opinion. Present— Martin, P. J., Glennon, Untermyer, Cohn and Callahan, JJ.; Glennon and Cohn, JJ., dissent and vote to affirm.— Settle order on notice.